DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 04/19/22, claims 1, 3, 11, 13, and 20 has been amended, and claims 2 and 12 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/19/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s) further incorporating a newly cited prior art reference (Li (2006/0080454 A1)).
	Please refer to the following new ground(s) of rejection(s) for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-9, 11, 13-18, and 20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over FLYNN et al (2020/0302651 A1) in view of Rane et al (2015/0085920 A1) and Li (2006/0080454 A1).
Regarding claims 1 and 20, FLYNN et al discloses a method of encoding video data corresponding to a point cloud by at least one processor, and a non-transitory computer-readable storage medium storing instructions that cause at least one processor to perform  
the method comprising (paras. [0029-0030]):
obtaining a plurality of transform coefficients (904) from video data corresponding to attributes of the point cloud (902) (Fig. 9; paras. [0025], [0106]); and
encoding (920) the plurality of transform coefficients to generate an embedded bitstream (output bit-stream) (abs.; Fig. 9; para. [0107]). 
FLYNN et al does not seem to particularly disclose,
the encoding comprising iterating over a plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud; and
wherein the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from a Most Significant Bit (MSB) to a Least Significant Bit (LSB) of the plurality of transform coefficients.
However, Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).


Furthermore, Li teaches system/method for receiver-driven streaming in a peer-to-peer network comprising:
 a bit-plane coding/encoding comprising coding a block of a plurality of transform coefficients bit-plane by bit-plane, from a most significant bit (MSB) to a least significant bit (LSB), wherein a truncated bitstream corresponds to a lower bitrate compressed bitstream, which can be considered as embedded in the higher bitrate compressed bitstream, hence the name embedded coding, so that a media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off (Fig. 4; paras. [0085-0086]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al and Li's teachings as above so that the encoding further comprises,
iterating over the plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud, and
the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from the Most Significant Bit (MSB) to the Least Significant Bit (LSB) of the plurality of transform coefficients, 
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, wherein the media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off.
Regarding claim 11, FLYNN et al discloses an apparatus for coding video data corresponding to a point cloud, the apparatus comprising:
at least one memory configured to store computer program code, and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising obtaining code, encoding code, and first iterating code (all) configured to cause the at least one processor to (paras. [0029-0030]): 
obtain a plurality of transform coefficients (904) from video data corresponding to attributes of the point cloud (902) (Fig. 9; paras. [0025], [0106]); and
encode (920) the plurality of transform coefficients to generate an embedded bitstream (output bit-stream) (abs.; Fig. 9; para. [0107]). 
FLYNN et al does not seem to particularly disclose,
the encoding comprising iterating over a plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud; and
wherein the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from a Most Significant Bit (MSB) to a Least Significant Bit (LSB) of the plurality of transform coefficients.
However, Rane et al teaches source coding using prediction modes obtained from side information comprising:
obtaining a plurality of transform coefficients (abs.);
encoding (310) the plurality of transform coefficients to generate a bitstream (315) (Fig. 3; para. [0010], [0013-0015], [0023-0026]); and
the encoding/decoding comprises iterating over a plurality of bit-planes of the plurality of transform coefficients, and a bit-plane corresponding to a Most Significant Bit (MSB) and a Least Significant Bit (LSB) of the plurality of transform coefficients (para. [0042]),
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency (abs.; paras. [0037, emphasizing sections 4. 5. and 6.], [0042], [0050-0051], [0009], [0011-0012], [0015-0016], [0059]).
Furthermore, Li teaches system/method for receiver-driven streaming in a peer-to-peer network comprising:
 a bit-plane coding/encoding comprising coding a block of a plurality of transform coefficients bit-plane by bit-plane, from a most significant bit (MSB) to a least significant bit (LSB), wherein a truncated bitstream corresponds to a lower bitrate compressed bitstream, which can be considered as embedded in the higher bitrate compressed bitstream, hence the name embedded coding, so that a media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off (Fig. 4; paras. [0085-0086]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al and Li's teachings as above so that the encoding further comprises,
iterating over the plurality of bit-planes of the plurality of transform coefficients to process all points in the point cloud, and
the iterating over the plurality of bit-planes of the plurality of transform coefficients comprises:
iterating over the plurality of bit-planes from the Most Significant Bit (MSB) to the Least Significant Bit (LSB) of the plurality of transform coefficients, 
in order to perform source coding of an image using a statistically correlated side information image, thereby determining rate distortion optimal coding mode, improving predictive coding for the side information image and ultimately the coding efficiency, wherein the media packet generated by the embedded coder can be truncated, with a graceful rate-distortion trade-off.
Regarding claims 3 and 13, FLYNN et al in view of Rane et al teaches iterating over the plurality of bit-planes to process all points in the point cloud as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches an encoding comprising Levels-Of-Detail (LoDs) corresponding to points in the point cloud, in order to reduce the amount of data required to represent a point cloud (paras. [0003-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al's teachings as above so that the encoding code further comprises second iterating code configured to cause the at least one processor to iterate over Levels-Of-Detail (LoDs), corresponding to points in the point cloud, in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud, for substantially the same reasons/rational as discussed above, and to reduce the amount of data required to represent a point cloud.
Regarding claims 4 and 14, Applicant’s admitted prior art (Background) teaches, wherein when an attribute value of distances from the 3D point P2 is encoded by using prediction, a weighted average value of distances from the 3D point P2 to respectively the 3D points P0, P5 and P4 is set to a predictor index equal to 0, and a distance from the 3D point P2 to the nearest neighbor point P4 is set to a predictor index equal to 1, wherein distances from the 3D point P2 to respectively the next nearest neighbor points P5 and P0 are set to predictor indexes equal to 2 and 3 (paras. [0011-0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Rane et al's teachings as above so that the encoding code further comprises third iterating code configured to cause the at least one processor to iterate over predictor indexes in each iteration of the iterating over the LODs to process all points in the point cloud for substantially the same reasons/rational as discussed above, and to reduce the amount of data required to represent a point cloud.
Regarding claims 5 and 15, Applicant’s admitted prior art (Background) teaches, wherein the iterating over the LoDs (i.e., groups) comprises iterating over the LoDs from a lowest LoD (LoD N) to a highest LoD (LoD N-n, where n = integer) of the LoDs (Fig. 1B; paras. [0016-0017]).
Regarding claims 6 and 16, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Regarding claims 7 and 17, Applicant’s admitted prior art (Background) teaches, wherein the attributes are single channel attributes (Fig. 1B, see a single Attribute Signal being inputted as a single channel).
Furthermore, a parallel processing device/method utilizing a plurality of channels of data is conventionally and fundamentally well known in the art for a faster processing of a plurality of serial channel data simultaneously. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings to realize/recognize that the attributes could very well have a plurality of channels (as in the parallel processing), in order to process faster a plurality of serial channel data simultaneously, wherein a serial data is a single channel attribute data.
Regarding claims 8 and 18, FLYNN et al in view of Rane et al teaches iterating over the plurality of bit-planes to process all points in the point cloud as discussed above.
Therefore, by incoporating the attributes having the plurality of channels as discussed above with respect to FLYNN et al and Rane et al’s teachings would yield the encoding code further comprising second iterating code configured to cause the at least one processor to
iterate over the plurality of channels in each iteration of the iterating over the plurality of bit-planes to process all points in the point cloud, for substantially the same reasons/rational as discussed above, and to further reduce the amount of data required to represent a point cloud.
Regarding claim 9, FLYNN et al in view of Rane et al teaches iterating over the plurality of bit-planes to process all points in the point cloud as discussed above.
Therefore, by incoporating the attributes having the plurality of channels as discussed above with respect to FLYNN et al and Rane et al’s teachings would obviously yield iterating over each of the plurality of bit-planes a plurality of times such that, each of the plurality of times, transform coefficients corresponding to a respective channel of the plurality of channels are coded (this would be an implicit end result of utilizing parallel processing as opposed to the serial/single channel processing), for substantially the same reasons/rational as discussed above, and to further reduce the amount of data required to represent a point cloud.

7.	Claims 10 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over FLYNN et al (2020/0302651 A1), Rane et al (2015/0085920 A1), and Li (2006/0080454 A1) as applied to claims 1 and 11 above, respectively, and further in view of Tao et al (2014/0270566 A1).
Regarding claims 10 and 19, the combination of FLYNN et al, Rane et al, and Li does not seem to particularly disclose, wherein the plurality of transform coefficients are lift transform coefficients. 
However, Tao et al teaches creating details in an image with adaptive frequency strength controlled transform comprising:
utilizing a plurality of transform coefficients for determining distances for coefficients to a zero-frequency coefficient position using associated coefficient row and column indexes, and
performing frequency lifting on the transform coefficients based on the determined distances for lifting some frequency components to a higher frequency location in a transform spectrum (para. [0078]);  
encoding video image to generate a bitstream (para. [0039]); and
determining enhancement information based on frequency characteristics and edge information of the input image information, wherein the enhancement information is mixed with the input image information to generate an enhanced image (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding video data as taught by FLYNN et al to incorporate/combine Tao et al's teachings as above so that the plurality of transform coefficients are lift transform coefficients, in order to generate an enhanced image by mixing the enhancement information with the input image information.

Conclusion 
8. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Li et al (2007/0216545 A1), Distributed source coding with context.
B)	Puri et al (2017/0155905 A1), Efficient intra video/image coding using wavelets and variable size transform coding.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483